Order filed October 17, 2014




                                             In The

                           Fourteenth Court of Appeals
                               NO. 14-13-00456-CV
                       EXXON MOBIL CORPORATION, Appellant

                                                V.

                            DELIA PAGAYON, ET AL, Appellee


                          On Appeal from the Probate Court No 2
                                    Harris County, Texas
                        Trial Court Cause No. 408,329-401 & 408,329

                                           ORDER

       The clerk’s record was filed June 24, 2013 . Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain ExxonMobil Corporation's brief in response to plaintiffs' motion to strike the
designation of responsible third party filed on or about December 7, 2012.

       The Harris County Clerk is directed to file a supplemental clerk’s record on or before
October 27, 2014, containing ExxonMobil Corporation's brief in response to plaintiffs' motion
to strike the designation of responsible third party filed on or about December 7, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                              PER CURIAM